           Case 1:20-cv-06506-CM Document 3 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARTHUR E. DAVIS III,

                             Plaintiff,                             1:20-CV-6506 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEES
                                                              OR IFP APPLICATION
DEBRA K. DAVIS, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed in forma pauperis

(“IFP”) application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the relevant fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit the

attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket

number 1:20-CV-6506 (CM). If the Court grants the IFP application, Plaintiff will be permitted

to proceed without prepayment of fees. See § 1915(a)(1).

       Plaintiff has consented to electronic service of Court documents. (ECF 2.) No summons

shall issue at this time. If Plaintiff complies with this order, the action shall be processed in

accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply with this order

within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-06506-CM Document 3 Filed 08/31/20 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 31, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
